Exhibit 10.01

 

March 24, 2005

 

«FirstName» «MI» «LastName»

«Address_1»

«Address_2»

«City», «State» «Zip»

 

Dear «FirstName»:

 

I am pleased to inform you that the Compensation and Incentive Committee of the
Board of Directors of Omnicare, Inc. (herein sometimes called the “Company”), at
its meeting on March 24, 2005, has granted you «Grants» shares of common stock
under the Omnicare, Inc. 2004 Stock and Incentive Plan (the “Plan”). This letter
evidences the issuance or transfer of such shares to you today and sets forth
the Agreement under which such shares (hereinafter sometimes called the
“Restricted Shares”) are being issued or transferred to you.

 

1. The Restricted Shares are issued or transferred to you subject to the
following restrictions:

 

  (a) As long as you are employed by the Company or a Subsidiary (as defined in
paragraph 9 below) and until the restrictions set forth in this subparagraph (a)
lapse in accordance with paragraph 5, you will not, except as otherwise
specifically required or permitted by this Agreement, sell, exchange, transfer,
pledge, hypothecate or otherwise dispose of any of the Restricted Shares or any
interest therein.

 

  (b)

During your employment with the Company or a Subsidiary, you will not, except as
otherwise required or permitted by this Agreement, sell, exchange, transfer,
pledge, hypothecate or otherwise dispose of any Restricted Shares, or any
interest therein, with respect to which the restrictions on

 



--------------------------------------------------------------------------------

 

transfer herein imposed have not lapsed (“Non-vested Shares”).

 

2. Upon the issuance or transfer to you of the Restricted Shares, you shall for
all purposes be a stockholder of record of the Company with respect to the
Restricted Shares and shall have all rights of a holder of common stock with
respect to such shares (including the right to vote such shares at any meeting
of holders of common stock and the right to receive all dividends paid with
respect to such shares), subject only to the restrictions imposed by paragraph 1
of this Agreement. To evidence such restrictions and until such restrictions
shall have lapsed, the certificates for the Restricted Shares shall carry a
legend to the effect, in form satisfactory to the Company’s counsel, that they
were issued or transferred subject to, and may be sold or otherwise disposed of
only in accordance with, the terms of this Agreement.

 

3. Under Section 83(b) of the Internal Revenue Code, you may, within 30 days
from the date of grant of the Restricted Shares, make an election which would
cause you to be taxed on the value of such Shares based on their Fair Market
Value (as defined in the Plan) on the date of grant; otherwise, in the absence
of such an election, you will be taxed at the times of the lapses of the
restrictions on the Restricted Shares, based on their Fair Market Value at the
times of the lapses. Such taxes may be paid in cash or by the surrender of
shares of Omnicare common stock.

 

4.

In the event that, as the result of a stock dividend, stock split,
recapitalization, merger, consolidation, reorganization, or other similar event,
you shall, as the owner of Restricted Shares, be entitled, under the terms of
the Plan or otherwise, to new or additional or different shares or securities as
follows: (a) such new or additional or different shares or securities shall be
deemed “Restricted Shares,” (b) all the provisions of this Agreement relating to
restrictions and lapse of restrictions shall be applicable thereto, and (c) the
certificates or other instruments evidencing such new or

 

2



--------------------------------------------------------------------------------

 

additional or different shares or securities shall bear the legend referred to
in the last sentence of paragraph 2. The foregoing restrictions shall not apply
to any fractional shares resulting from any such event, or to any preemptive or
other rights to purchase securities to which you, as a holder of Restricted
Shares, may become entitled in connection with a public offering of common
stock.

 

5.

 

  (a) The restrictions set forth in paragraph 1 above on the transfer of the
Restricted Shares shall lapse as to ten (10) percent of the total grant of
Restricted Shares on each anniversary of the date of grant, subject to all the
then applicable provisions of this Agreement.

 

  (b)

Except as may otherwise be provided in any other agreement between you and the
Company, if your employment with the Company or a Subsidiary shall, while you
hold any Non-vested Shares, terminate by reason of death, disability, retirement
under a retirement plan of the Company or a Subsidiary at or after normal
retirement age with the consent of the Compensation and Incentive Committee, as
a termination without “cause” by the Company following your attainment of age 65
and at least 10 years of service, or a change in control of the Company, the
restrictions on transfer applicable to such Non-vested Shares shall lapse in
their entirety as of the effective date of such termination of employment. If
your employment with the Company or a Subsidiary shall, while you hold any
Non-vested Shares, be terminated by the Company or if you resign from your
employment with the Company, such Non-vested Shares shall be forfeited by you as
of the effective date of such termination, unless such termination results in
such shares becoming fully vested upon one of the events specified in the
immediately preceding sentence. For purposes hereof, the term “cause” shall mean
embezzlement or misappropriation of corporate funds, commission of a felony,
misconduct resulting in

 

3



--------------------------------------------------------------------------------

 

material injury to the Company or any Subsidiary, significant activities harmful
to the reputation of the Company or any Subsidiary, a significant violation of
Company or Subsidiary policy, willful refusal to perform, or substantial
disregard of, the duties properly assigned to you, or a significant violation of
any contractual obligation to the Company or any Subsidiary. Notwithstanding the
foregoing, in the event you are party to an employment (or similar) agreement
with the Company or any Subsidiary that defines the term “cause,” such
definition shall apply for purposes of this Agreement.

 

  (c) If, as and when the restrictions lapse with respect to Restricted Shares
pursuant to this paragraph 5, there will be delivered to you, promptly upon your
request, certificates free of any legend for a like number of shares in exchange
for the certificates for such Restricted Shares bearing the legend referred to
in paragraph 2 of this Agreement.

 

6. Except as otherwise expressly required or permitted by this Agreement, no
right, benefit or interest in the Restricted Shares or under this Agreement
shall be subject to anticipation, alienation, sale, assignment, encumbrance,
charge, pledge or hypothecation.

 

7.

 

  (a) Nothing in paragraph 1 or elsewhere in this Agreement shall preclude a
transfer to your legal representatives following your death or a distribution to
the persons provided for in paragraph 7(b)(iii) or shall preclude you, upon not
less than thirty (30) days advance written notice to the Company, from making a
gift of any Restricted Shares, or any interest therein,

 

  (i) to one or more of your Immediate Family Members,

 

  (ii)

to a trust of which the beneficiary or beneficiaries of the corpus or of the
income, or

 

4



--------------------------------------------------------------------------------

 

both, is either yourself or one or more of your Immediate Family Members, or
both, or

 

  (iii) to a corporation all of the stock of which is owned by you or one or
more of your Immediate Family Members, or both.

 

For the purposes of this provision, an “Immediate Family Member” shall be deemed
to be a spouse, child, stepchild, grandchild, parent, brother or sister or child
of a brother or sister of yours, whether of the whole or half blood, and whether
the relationship arose by adoption.

 

  (b) The term “Donee”, as used in this Agreement, shall be deemed to mean

 

  (i) the person, or collectively, all the persons (including a trust or
corporation), to whom a gift permitted by paragraph 7(a) has been made by you,

 

  (ii) your legal representatives following your death, and

 

  (iii) the persons to whom Restricted Shares shall be distributed by your legal
representatives as the persons whom they believe to be entitled thereto under
your will, or, in case of intestacy, under the laws relating to intestacy.

 

  (c) In case of any gift, transfer or distribution to a Donee,

 

  (i) the Restricted Shares so given, transferred or distributed shall continue
to be subject to all the restrictions and other provisions of this Agreement,

 

  (ii)

the certificates for the Restricted Shares so given, transferred or distributed
shall bear the

 

5



--------------------------------------------------------------------------------

 

legend referred to in paragraph 2 of this Agreement, and

 

  (iii) the Donee shall, with respect to the Restricted Shares so given,
transferred or distributed, have all the powers and shall be required to comply
with all the restrictions and other provisions of this Agreement requiring the
taking, or refraining from taking, of action to the same extent as you were
immediately prior to the making of such gift, transfer or distribution.

 

8. Any provision of this Agreement to the contrary, the Company may take such
steps as it believes necessary or desirable to obtain sufficient funds from you
to pay all taxes, if any, required by law to be withheld in respect of the
Restricted Shares including, but not limited to, requiring payments to the
Company by you or on your behalf and/or taking deductions from amounts payable
by the Company to you or on your behalf.

 

9. As used in this Agreement, the term “Company, or a Subsidiary” shall mean the
Company, its divisions and units, and all corporations or other forms of
business association of which shares (or other ownership interests) having 50%
or more of the voting power regularly entitled to vote for directors (or
equivalent management) or regularly entitled to receive 50% or more of the
dividends (or their equivalents) paid on the common stock (or its equivalent)
are owned or controlled, directly or indirectly, by the Company.

 

10.

Each of the parties hereto agrees to execute and deliver all consents and other
instruments and to take all other actions deemed necessary or desirable by
counsel for the Company to carry out each term of this Agreement. Without
limiting the generality of the foregoing, you shall, if and when requested by
the

 

6



--------------------------------------------------------------------------------

 

Company, deposit any or all certificates for the Restricted Shares, together
with a stock power or other instrument of transfer appropriately executed in
blank, with a bank and under a deposit agreement approved by the Company and,
following such deposit, certificates for the Restricted Shares shall no longer
carry the legend referred to in paragraph 2 of this Agreement, and new
certificates shall be issued in place thereof, in which event, each of the
parties agrees to give such instructions and to deliver or refrain from
delivering such notices to the bank acting under such deposit agreement as may
be necessary to carry out each term of this Agreement, to the end that all
property deposited under such deposit agreement shall be paid, transferred,
released or otherwise disposed of in accordance with the terms of this Agreement
and each obligation thereunder. Each party recognizes that the other party has
no adequate remedy at law for breach of this Agreement and recognizes, consents
and agrees that the other party shall be entitled to an injunction or decree of
specific performance directed to the other party and to the bank acting under
any such deposit agreement requiring that the provisions of this Agreement be
carried out.

 

11.

 

  (a) Any notice to the Company under or pursuant to this Agreement shall be
deemed to have been given if and when delivered in person to the Secretary of
the Company or if and when mailed by certified or registered mail to the
Secretary of the Company at the executive offices of the Company, 100 E.
RiverCenter Boulevard, Suite 1600, Covington, KY 41011, or such other address as
the Company may from time to time designate in writing by notice to you given
pursuant to paragraph 11(b) hereof.

 

  (b)

Any notice to you under or pursuant to this Agreement shall be deemed to have
been given if and when delivered to you in person or if and when

 

7



--------------------------------------------------------------------------------

 

mailed by certified or registered mail to you at your address hereinabove given
or such other address as you may from time to time designate in writing by
notice to the Company given pursuant to paragraph 11(a) above.

 

12. Notwithstanding any remedy provided for in this Agreement, nothing in this
Agreement shall preclude the Company from taking any other action or enforcing
any other remedy available to the Company.

 

13. This Agreement has been executed pursuant to the Plan, which is hereby
incorporated herein by reference. If any provision of this Agreement shall be
inconsistent with any term or condition in the Plan, then the specific term or
condition in the Plan shall supersede the conflicting provision in this
Agreement as to the shares of common stock covered by the Plan.

 

14. This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and you, and to the extent applicable, each
Donee.

 

15. THIS AGREEMENT HAS BEEN EXECUTED, AND IT AND THE RESTRICTED SHARES HAVE BEEN
OR ARE TO BE DELIVERED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
AND THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.

 

16. In consideration of your receipt of stock awards on March 24, 2005, you
hereby reconfirm your promises and obligations as set forth in the agreement
with Omnicare, Inc. (or a subsidiary thereof) governing your employment or
otherwise containing covenants in favor of Omnicare, Inc. (and/or such
subsidiary) in respect of nondisclosure, nonsolicitation and noncompetition.

 

8



--------------------------------------------------------------------------------

Very truly yours,

 

Joel F. Gemunder

 

Executed and agreed to as of:

  

(«FirstName» «MI» «LastName»)

 

Date:    

 

9